          Case 2:19-cr-00507-AB Document 106 Filed 06/17/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         :
                                                 :
                                                 :     CRIMINAL NUMBER 19-507-1
                                                 :
                                                 :
ROBERT BRENNAN                                   :


                                             ORDER



       AND NOW, this                day of                         , 2021, the Court being advised

that defense counsel needs additional time to prepare for trial, and that the Government has no

objection to the defendant’s motion, the Court finds that the ends of justice to be served by

granting a continuance in this matter outweigh the public’s interest in a speedy trial, and

therefore pursuant to Title 18, United States Code, § 3161(h)(7)(A), (B) and (C), it is hereby

ORDERED that the defendant’s unopposed motion for continuance of trial is GRANTED.

       Trial in this matter shall begin on the            day of                  , 2021.




                                                 BY THE COURT:




                                                 THE HONORABLE ANITA B. BRODY
                                                 Senior United States District Court Judge
             Case 2:19-cr-00507-AB Document 106 Filed 06/17/21 Page 2 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :
                                               :
                                               :
                V.                             :       CRIMINAL NUMBER 19-507-1
                                               :
                                               :
ROBERT BRENNAN                                 :


                          DEFENDANT=S UNOPPOSED MOTION
                      TO CONTINUE TRIAL AND RESET DEADLINES

        Robert Brennan, by his attorneys Catherine C. Henry, Senior Litigator and Katrina

Young, Assistant Federal Defender, Federal Community Defender Office for the Eastern District

of Pennsylvania, hereby request additional time for filing trial and to file trial documents. In

support of this request, it is stated:

        1.      On September 5, 2019, Mr. Brennan was arraigned before The Honorable Lynne

A. Sitarski and entered a plea of not guilty on all counts.

        2.      Trial in this matter is scheduled to commence on August 9, 2021. The deadline

for filing motions in limine and trial documents is July 2, 2021.

        3.      Additional time is requested to do necessary investigations and legal research,

meet with the defendant to continue reviewing discovery and preparing for trial, and continue to

explore a non-trial disposition. A continuance of at least ninety (90) days from the current trial

date is respectfully requested, and it is requested that the deadlines for filing motions in limine

and trial documents be reset accordingly.

        4.      Under the Speedy Trial Rule, Title 18 U.S.C. §§ 3161(h)(7)(A), (B) and (C), the

period of delay resulting from a continuance is excludable where granting the continuance serves
             Case 2:19-cr-00507-AB Document 106 Filed 06/17/21 Page 3 of 4




the ends of justice and outweighs the best interest of the public and the defendant in a speedy

trial. Defense counsel agrees that all time until the next trial date would be excludable if the

Court grants the instant motion.

        5.         Failure to grant this request for a continuance would result in a miscarriage of

justice, 18 U.S.C. § 3161(h)(7)(B)(i).

        6.         Failure to grant the continuance would deny counsel for the defendant the

reasonable time necessary for preparing effectively to represent this defendant in this matter.

        7.         Counsel has discussed this continuance with the defendant and he does not object

to this request.

        8.         Assistant United States Attorney, Michelle L. Morgan does not oppose this

request.

        WHEREFORE, for the foregoing reasons, the defense respectfully requests that this

motion be granted and the trial be continued for not less than ninety (90) days.



                                                         Respectfully submitted,


                                                         /s/ Catherine C. Henry
                                                         CATHERINE C. HENRY
                                                         Senior Litigator



                                                         /s/ Katrina Young
                                                         KATRINA YOUNG
                                                         Assistant Federal Defender
          Case 2:19-cr-00507-AB Document 106 Filed 06/17/21 Page 4 of 4


                               CERTIFICATE OF SERVICE

        We Catherine C. Henry, Senior Litigator and Katrina Young, Assistant Federal Defender,

Federal Community Defender Office for the Eastern District of Pennsylvania, hereby certify that

we have caused a copy of Defendant’s Unopposed Motion to Continue Trial and Reset

Deadlines, to be filed and served electronically through the Eastern District’s Clerk’s Office

Electronic Case Filing (“ECF”) and/or by electronic mail upon:



Michelle L. Morgan
Assistant United States Attorney
United States Attorney’s Office
615 Chestnut Street, Suite 1250
Philadelphia, Pennsylvania 19106.




                                                     /s/ Catherine C. Henry
                                                     CATHERINE C. HENRY
                                                     Senior Litigator



                                                     /s/ Katrina Young
                                                     KATRINA YOUNG
                                                     Assistant Federal Defender



DATE:          June 17, 2021
